Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 11, 2022

The Court of Appeals hereby passes the following order:

A23A0034. HECTOR BAUTISTA v. THE STATE.

      Following a January 2018 jury trial on a charge of malice murder, Hector
Bautista was convicted of voluntary manslaughter as a lesser included offense and
was sentenced to serve 20 years in confinement. In 2020, this Court affirmed
Bautista’s conviction. Bautista v. State, Case No. A19A2125 (decided January 16,
2020). Over two years later, in June 2022, Bautista filed a pro se pleading titled “Plea
in Absentia.” In this pleading, Bautista purported to accept the State’s pretrial plea
offer of a recommended sentence of 10 years to serve in confinement in exchange for
Bautista’s guilty plea to a reduced charge of felony involuntary manslaughter. The
trial court dismissed the filing as an invalid attempt by Bautista to challenge his
conviction and sentence. Bautista then filed this direct appeal from the order of
dismissal. As explained below, this appeal must also be dismissed.
      The pleading filed by Bautista shows that regardless of its nomenclature, it
sought to set aside or vacate his conviction and sentence for voluntary manslaughter.
See State v. Bell, 274 Ga. 719, 719 (1) (559 SE2d 477) (2002) (when a court
considers pleadings, substance controls over nomenclature); Sledge v. State, 312 Ga.
App. 97, 98 (1) (717 SE2d 682) (2011) (“[c]ourts should examine the substance of
a motion, rather than its nomenclature, to determine what sort of relief is sought”). As
the Supreme Court of Georgia has made clear, however, a post-conviction motion
challenging the validity of a conviction and seeking to set aside or vacate the same
is not a valid procedure in a criminal case. See Roberts v. State, 286 Ga. 532, 532
(690 SE2d 150) (2010); Williams v. State, 283 Ga. 94, 94 (656 SE2d 144) (2008).
Thus, any effort to appeal from the denial of such a motion must be dismissed.
Roberts, 286 Ga. at 532; Harper v. State, 286 Ga. 216, 218 (2) (686 SE2d 786)
(2009). Accordingly, this appeal is hereby DISMISSED.




                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     08/11/2022
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                   , Clerk.